Citation Nr: 1102606	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  05-17 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-
connected traumatic arthritis, status post (s/p) left knee medial 
collateral ligament repair with crepitation and painful motion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978 and 
from January 1979 to January 1983.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a February 2004 rating decision that 
was issued by the Regional Office (RO).  The Board remanded the 
case to the RO for additional development of the record in 
January 2009.  

The Veteran testified at a hearing held before a Decision Review 
Officer (DRO) at the RO in May 2006.

The Board notes that the Veteran was assigned a temporary total 
rating following knee surgery from April 21, 2005 to August 1, 
2005.  Hence, the rating applicable for that period is not before 
the Board because the Veteran had the highest rating available 
for that time period, and this decision addresses only the time 
period before April 21, 2005 and after August 1, 2005 when 10 
percent ratings were in effect for the service-connected left 
knee disability.


FINDINGS OF FACT

1.  The Veteran was not shown to have flexion of the knee that 
was limited to 30 degrees or less or extension of the knee that 
was limited to 15 degrees or more at any time relevant to this 
appeal.  

2.  The Veteran had degenerative meniscus disease and a meniscus 
tear that was treated in a partial medical meniscectomy in April 
2005.  

3.  Beginning on March 25, 2009, the Veteran was shown to have 
mild instability of his left knee. 


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected left knee disability were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5259, 5260, 5261(2010).

2.  Beginning March 25, 2009, the criteria for a separate, 
compensable rating for mild instability of the left knee were 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  The Board notes that 38 C.F.R. § 3.159 was revised in 
part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  

The third sentence of 38 C.F.R. § 3.159(b) (1), which stated that 
"VA will also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending on, 
or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  

However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  

Thus, the Veteran must be notified that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection for a claimed disability is awarded.  Id at 
486.  

In this case, the Veteran was sent a letter in November 2003, 
prior to the rating decision that is appealed herein, that 
explained VA's duty to assist the Veteran with obtaining evidence 
in support of his claim and, additionally, explained that in 
order to receive a higher rating for a service connected 
disability he needed to show that the disability got worse.  

In March 2006, shortly after Dingess was decided, the Veteran was 
set a letter that explained the general manner whereby VA assigns 
rating and effective dates for service connected disabilities.  
The Veteran's claim was thereafter readjudicated, most recently 
in an April 2010 Statement of the Case (SOC) thereby curing any 
pre-decisional notice error.

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist them 
with obtaining the evidence that is necessary in order to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In connection with the current appeal, VA has of record evidence 
including service treatment records, VA treatment records, and a 
transcript of the Veteran's testimony at the May 2006 hearing 
that was held at the RO.  

The Veteran was also afforded VA examinations of his knee in 
December 2003, December 2004, September 2005, and May 2009.  The 
Board is cognizant that the Veteran's representative alleged that 
the physician who conducted the September 2005 examination was 
unqualified to do so because he had let his medical license 
expire.  

The Veteran's representative offered no evidence in support of 
this assertion other than his own allegations.  The Board notes 
that "the Board is entitled to assume the competence of a VA 
examiner."  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see 
also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (VA need not present 
evidence of a physician's qualifications in every case as a 
precondition for Board reliance upon that physician's 
opinion.").  

However, the Board acknowledges that both Cox and Rizzo implied 
that affirmative evidence of an examiner's qualifications may be 
required where there is a specific challenge to his or her 
competence by the claimant.  

Assuming that the allegation of the Veteran's representative 
constitutes such a challenge, the Board notes that a new 
examination was in any event provided to the Veteran in May 2009.  

Thus, to the extent that the September 2005 examination was 
defective in any way, an adequate examination was subsequently 
provided in May 2009 which fully addressed the symptoms and 
functional effects of the Veteran's knee disability, thereby 
satisfying VA's duty to assist the Veteran in this regard.  


II. Prior Remand

This case was remanded by the Board in January 2009.  A Veteran 
has a right to substantial compliance with the instructions that 
are set forth in a Board remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, 
aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) 
(remand not required under Stegall where Board's remand 
instructions were substantially complied with). 

In this case, the Board's January 2009 remand instructed that (1) 
the RO should obtain more recent VA treatment records; (2) the 
Veteran should be afforded a VA examination of his left knee; and 
(3) that the Veteran's claim be readjudicated.  VA treatment 
records through February 2009 are of record.  

A VA examination was conducted in May 2009 that adequately 
addressed the questions that were set forth in the January 2009 
remand.  Finally, the Veteran's claim was readjudicated in a 
Supplemental Statement of the Case (SSOC) that was dated in April 
2010.  

For these reasons, the Board concludes that there was substantial 
compliance with the instructions that were set forth in the 
January 2009 remand.


III. Increased Rating

The Veteran asserts that the symptoms of his left knee disability 
are more severe than is encompassed by a 10 percent rating.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Under Diagnostic Codes 5010 and 5003, which govern, respectively, 
traumatic and degenerative arthritis, limitation of motion of the 
affected joint is rated unless limitation of motion is either 
non-compensable or not shown.  

Under Diagnostic Code 5258, a 20 percent rating is warranted for 
dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint.  Under Diagnostic Code 5259, a 
10 percent rating is warranted for symptomatic removal of 
semilunar cartilage.  

Pursuant to Diagnostic Code 5260, which pertains to limitation of 
flexion of the knee, a 10 percent evaluation is assigned where 
flexion is limited to 45 degrees; a 20 percent rating is assigned 
where flexion is limited to 30 degrees; and a 30 percent rating 
is assigned where flexion is limited to 15 degrees.  

Pursuant to Diagnostic Code 5261,which pertains to limitation of 
extension of the knee, a 10 percent evaluation is assigned for 
extension that is limited to 10 degrees; a 20 percent evaluation 
is assigned for extension that is limited to 15 degrees; 30 
percent evaluation is assigned for extension that is limited to 
20 degrees; a 40 percent evaluation is assigned for extension 
that is limited to30 degrees; and a 50 percent evaluation is 
assigned for extension that is limited to 45 degrees or greater.  

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Where limitation of range of motion of a joint affected by 
arthritis is present but to a non-compensable level, a 10 percent 
evaluation is assigned.  38 C.F.R. 4.71a, Diagnostic Code 5003.  
Arthritis of multiple joints may be rated based on x-ray findings 
where there is no loss of range of motion; these rating may not 
be combined with rating based on limitation of motion.  Id.  
However, the instant case involves only a single joint; in any 
event, the highest rating that can be assigned for arthritis 
based on x-ray evidence of multiple joint involvement is 20 
percent, which rating is applicable where the arthritis causes 
occasional incapacitating episodes.  Id. 

Also, with respect to the knee, the VA General Counsel held that 
a Veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional disability. 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 
63 Fed. Reg. 56,704 (1998).   Also, separate rating may be 
assigned for limitation of flexion and limitation of extension of 
the same knee. Specifically, where a Veteran has both a 
compensable limitation of flexion and a compensable limitation of 
extension of the same knee, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability. VAOPGCPREC 9-04, 69 Fed. Reg. 
59990 (2005).

However, limitation of motion is a relevant consideration under 
Diagnostic Code 5259 for the symptomatic removal of cartilage 
because removal of cartilage may result in complications 
producing loss of motion.  VAOGCPREC 9-98 (Aug. 14, 1998).  
Therefore, separate ratings under Diagnostic Codes 5259 and 
Diagnostic Codes 5003/5010 are not appropriate because painful 
motion including locking is already considered under Diagnostic 
Code 5259.  Similarly, separate ratings under Diagnostic Code 
5258 and Diagnostic Codes 5003/5010 are not appropriate because 
Diagnostic Code 5258 also contemplates manifestations of limited 
motion including locking as a result of dislocated cartilage.  In 
this case, the Board will assign a rating for pain and loss of 
function due to limitation of motion including locking that is 
the most advantageous to the Veteran. 

The VA treatment records reflect that the Veteran received 
treatment for his knee in 2003.  A treatment record from January 
2003 related that, while the Veteran got along reasonably well, 
he had occasional knee pain, discomfort and catching.  

At times when performing activities such as operating his tractor 
(the Veteran had a farm), he had to stop and wait for the pain to 
go away for an hour or so.  He reported that he sometimes limped 
and could not run.  He had some joint line tenderness.  

A magnetic resonance image (MRI) was interpreted as showing a 
transverse tear of the medial meniscus and posterior horn tear of 
the lateral meniscus.  He elected to move ahead with arthroscopic 
debridement of the knee and a partial meniscectomy.  The X-ray 
studies showed minimal degenerative changes.  His ligaments were 
stable, both cruciate and collateral.  There was no effusion at 
the time of the examination.  

A subsequent treatment note from March 2003 indicated that the 
Veteran reported having a lot of knee pain.  His knee clicked and 
popped, but did not lock up or give way.  An examination of the 
knee did not show any effusion, tibial tenderness or patellar 
tendon tenderness.  There was minimal medial joint line 
tenderness and no lateral joint line tenderness.  There was no 
popliteal fossa tenderness or masses.  

The McMurray test was positive for the medial compartment for a 
possible meniscal tear.  The patellar tract was normal, and the 
Veteran had full range of motion of his knee.  There was no 
crepitus with range of motion.  The knee was stable to varus and 
valgus stress.  There was a negative Lachman sign and no 
posterior lag of the leg and femur.  The note indicated that the 
Veteran did not wish to have surgery at that time and wanted to 
wait until the fall.  

A September 2003 treatment record also indicated that the Veteran 
had full range of motion of his knee with no instability or joint 
line tenderness.  There was a questionable small effusion.  

A VA compensation and pension examination of the Veteran's left 
knee was performed in December 2003.  At that time, the examiner 
noted that the Veteran had recently been evaluated for his knee 
disability which had shown some evidence of meniscus disease of 
the left knee and that he was considered for arthroscopic surgery 
but that it was opted to first try conservative therapy of non-
steroidal anti-inflammatory agents (NSAIDs) on a daily basis.  

The Veteran reported that he worked as a mechanic in a 
supervisory position and was able to get off his feet when he had 
to due to left knee pain.  The Veteran reported that climbing or 
descending steps caused knee pain and that he avoided activities 
that he avoids activities that involved extended walking or 
climbing.

Upon examination of the left knee, it was tender to manipulation, 
and there was crepitation with motion.  The Veteran had 0 degrees 
of extension and 120 degrees of flexion of his knee.  It was 
stable medially and laterally as well as anteriorly and 
posteriorly.  The X-ray studies and a magnetic resonance imaging 
(MRI) scan showed evidence of degenerative joint disease (DJD).  

The examiner opined that, during acute exacerbations, the Veteran 
would have increased pain in his left knee with decreased range 
of motion and increased fatigability.  However, this could not be 
quantified on the date of the examination.  
The examiner did note however that, at such times, the Veteran 
would be severely restricted in his ability to perform repetitive 
activities that required standing, climbing or stooping.  On the 
day of the examination, repetitive motion testing did not affect 
the range of motion of the knee.

The treatment records from 2004 indicated that the Veteran 
continued to experience left knee pain.  At times, he had to drag 
his left leg due to his knee pain.  He was issued a hinged knee 
brace to address this problem in July 2004.

The Veteran was reexamined by VA in December 2004.  At that time, 
the Veteran contended that he had difficulty at work because he 
was a mechanic and had to be on his feet throughout the day.  
Because he was a supervisor, he had the liberty at times to sit 
down and get off of his feet which helped alleviate the pain.  He 
felt that, if his job required him to be on his feet all day, 
then it would be challenging because of his knee pain.  

The Veteran told the examiner that he had pain and swelling of 
the left knee and was unable to do activities that required 
climbing or squatting due to increased knee pain.  He was given 
an external hinged brace for his knee and was being scheduled for 
arthroscopic surgery for degenerative meniscus disease.  

The Veteran related that he did not participate in impact 
activities.  He refrained from walking due to the pain in his 
knee and also ankle pain.  He did not use a cane and was able to 
perform his activities of daily living without assistance.  He 
took NSAIDs to treat his knee pain.  

At the examination, the Veteran was noted to have a slight limp 
and was wearing his knee brace.  On examination, there was slight 
fluid in the patellar space with tenderness to manipulation of 
the patella with crepitation.  The knee was stable medially and 
laterally as well as anteriorly and posteriorly, although there 
was some discomfort with manipulation of the knee.  

The Veteran had hyperextension of the knee to 10 degrees and 
flexion of the knee to 120 degrees.  There was pain with terminal 
forward flexion, both with repetitive motion and actively and 
passively.  An MRI of the knee showed degenerative meniscus 
disease.  The examiner diagnosed degenerative meniscus disease of 
the left knee.

The examiner noted that the Veteran's left knee did become more 
painful with repetitive use, which in turn affected the Veteran's 
endurance as well as increase fatigability.  This could not be 
quantified without speculation.  

A March 2005 treatment record revealed that the Veteran still had 
pain in his knee and walked with a slight limp.  He reported 
tingling, popping, and clicking of his knee.  There was no 
instability of the knee.  Further testing of the knee was 
recommended.   

Later in March, the Veteran's knee was reevaluated.  He had full 
range of motion of his knee and medial joint line tenderness.  
The Veteran reported that his knee felt unstable.  The X-rays 
studies and an MRI of the knee showed early arthritis with a left 
knee torn medial meniscus.  Arthroscopic surgery was recommended.  

The Veteran's treatment records reflect that the surgery took 
place in April 2005, and the date of surgery is the beginning 
date of the temporary total evaluation that the Veteran had for 
his knee which lasted through his recovery period until August 1, 
2005.  

The Veteran's knee was reexamined by VA in September 2005.  At 
that time, the Veteran reported that he underwent a partial 
meniscectomy in April 2005 and was currently wearing his knee 
brace.  He continued to complain of knee pain and discomfort.  

The Veteran denied subluxation or locking up of the knee.  The 
Veteran reported his knee pain was 4 out of 10 in severity with 
daily flares to 9 out of 10.  The Veteran reported a dull achy 
pain with a sharp shooting pain in the left knee that radiated to 
the hip and ankle.  The flare ups of pain lasted about a half an 
hour.  

The Veteran indicated that flare ups of knee pain were 
precipitated by usage of the left knee, especially long standing 
or walking up and down stairs.  His flare ups were associated 
with weakness of the left knee, swelling, and feeling like the 
left knee was about to give way.  He reported that sitting down 
and resting his leg helped relieve his left knee pain.  The 
Veteran reported that he was able to do his job despite his left 
knee problems although he had difficulty performing certain 
associated tasks due to his knee pain.  He was independent with 
all his basic self care and mobility and transfer and ambulation 
using his knee brace.

The Veteran walked with a slight limp in favor of his left leg.  
The Veteran stood erect and was able to stand on his toe and heel 
but had difficulty squatting.  He was able to squat halfway using 
the hand support on a table.  There was no evidence of deformity 
of the left knee other than some swelling which was noted at the 
medial aspect of the knee.  There was a medial surgical scar on 
the medial aspect of the left knee; the Board notes that the 
Veteran was separately service connected for this scar and that 
rating was not part of this appeal.  

Patellar mobility was limited in all directions with flexion at 0 
to 90 degrees active and 0 to 95 degrees passive flexion.  The 
Veteran had full extension of his knee.  Testing indicated a 
stable left knee. McMurray and Lachman tests were negative on the 
left side.  Repetitive motion testing of the left knee did not 
reveal any change in the range of motion of the knee.  

There was tenderness and pain throughout the range of motion of 
the left knee, particularly at the end of passive flexion.  The 
examiner noted that the Veteran would have difficulty performing 
activities that required the extensive use of his left knee, 
particularly crawling, bending, and carrying heavy objects would 
be limited and would provoke flare ups of pain.  

During flare ups there would be pain and reduced range of motion 
of the left knee but the degree thereof could not be stated 
without speculation.  The examiner diagnosed DJD of the left knee 
s/p partial medial meniscectomy.  

Thereafter, the Veteran continued to report knee pain, and in 
November 2005, he reported some giving way which was helped by 
the knee brace.  This was thought to be due to quadriceps 
weakness.  He had some mild chrondomalacia.  

In May 2006 the Veteran testified at a hearing before a DRO.  At 
that time, the Veteran reported that it was painful to descend 
stairs and that his knee popped when it bent.  He had pain while 
driving manual transmission vehicles.  Running also caused knee 
pain.  

The Veteran reported that he could not jump due to his knee pain.  
He testified that his knee felt unstable and that he did not have 
full range of motion of his knee.  He also reported that his knee 
often swelled. 

The VA treatment records show that the Veteran complained of some 
giving way in both knees which was again assessed to be due to 
quadriceps weakness in September 2006, and it was then noted that 
the Veteran wore a knee brace for stability.  He continued taking 
medication for knee pain.  He was doing "okay" and he had 
occasional pains which were sharp pains when he stepped down.  He 
was pleased with his knee brace.

The Veteran was walking more, reporting that he walked 2 miles 
per day in July 2007.  However, he still experienced knee pain.  
The July 2007 treatment record reflected that the Veteran had 
pain with full flexion, had full extension, and his left knee was 
stable to varus and valgus stress.  There was no locking or 
popping. He still wore his knee brace.  Since the Veteran did not 
feel that his knee pain improved with anti-inflammatory 
medications he underwent a series of Supartz injections to his 
left knee in July and August 2007.  

The Veteran complained of bilateral knee pain in February 2008.  
He was still working as an auto mechanic actively and estimated 
that he walked 5 miles per day. He no longer felt that he needed 
to take medication for his knee pain on a daily basis.  The X-ray 
studies showed mild to moderate arthrosis of both knees.  
Thereafter, the Veteran still complained of having some knee 
pain.

The Veteran's knees were reexamined on March 25, 2009.  At that 
time, the Veteran had just begun undergoing another series of 
Supartz injections for his knee pain.  

At that time, the Veteran reported having constant knee pain 
rather than intermittent flare ups.  He reported pain with 
activities such as squatting, stooping, or kneeling and pain with 
weight bearing that was worse without his knee brace.   There was 
no giving way noted.  

The Veteran was able to work through the pain to perform his job 
duties.  He took NSAID for his left knee pain.  He reported 
increased fatigue in the left leg after a day's work.  He was 
independent in his activities of daily living.  He did not use a 
cane, but did wear a left knee brace on a daily basis.  

At the time of the examination the Veteran was ambulatory with a 
normal gait pattern.  He was wearing a brace on his left knee.  
He had 0 degrees of extension and 0 to 120 degrees of flexion of 
his left knee.  He reported pain throughout this range of motion.  
There was no additional limitation of motion after repetitive 
motion.  There was no weakness of movement, excess fatigability, 
or incoordination noted.   There was tenderness over the medial 
and the lateral joint line.  

The Lachman's was 1 to 2+, denoting some clinical instability of 
the anterior cruciate ligament.  No other ligamentous instability 
was noted.   The examiner diagnosed s/p medial collateral 
ligament repair of the left knee with mild post-traumatic 
arthritis and s/p partial medial meniscectomy with anterior 
cruciate ligament insufficiency.  

The evidence does not show that the Veteran met the criteria for 
an evaluation in excess of 10 percent for limitation of motion of 
his left knee at any time during the period relevant to this 
appeal.  

At no time did the Veteran have flexion of his knee that was 
limited to 30 degrees or less; rather, the Veteran's range of 
motion of his left knee ranged from 90 to 120 degrees of flexion 
at all the times when it was tested.  This is a non-compensable 
degree of limitation of motion, but the Veteran nonetheless met 
the criteria for a 10 percent evaluation for painful motion of a 
joint pursuant to diagnostic code 5003.  

The Board considered whether an alternative rating under 
Diagnostic Codes 5258 or 5259 was appropriate for cartilage 
defects.  A rating under Diagnostic Code 5258 is not warranted 
because the cartilage deficit was noted to be a tear and not a 
dislocation.  There were no reports of locking or effusion.  The 
Veteran did undergo surgery to repair the tear and remove debris.  
Therefore, a rating of 10 percent would be warranted under 
Diagnostic Code 5259 for symptomatic removal of cartilage as an 
alternative to the rating under Diagnostic Code 5003.  However, 
there is no higher schedular rating under Diagnostic Code 5259 
and a schedular rating in excess of 10 percent is not available.  

In reaching this conclusion, the Board considered the Veteran's 
complaints of pain with motion and that some additional 
limitation of motion existed during flare ups of the Veteran's 
left knee disability.  However, at no time was it shown that 
either pain or flare ups limited the flexion of the Veteran's 
knee to 30 degrees or less.  Moreover, at all times the Veteran 
had full extension of his knee, ranging to hyperextension of 10 
degrees in December 2004 but normal at all other times.

Nor did the Veteran qualify for a separate rating for instability 
of the right knee, the date that instability was shown on 
examination.  While the Veteran at times reported subjective 
feelings of instability and wore a hinged knee brace, both the 
reports of VA examinations and the Veteran's VA treatment records 
reflect that the Veteran's knee was stable to testing at all 
times prior to that date, exclusive of the period for which a 
temporary total rating was in effect which period is not relevant 
to this case.  

However, as noted, instability was noted by a positive Lachman's 
test of 1 to 2+ at the examination on March 25, 2009 entitling 
the Veteran to a separate compensable rating for instability of 
that knee as of that date.  However, no more than slight 
instability was shown.  

The Veteran did not at that time report any giving way of his 
left knee and his knee instability was relieved by the use of a 
hinged knee brace.  The Veteran was able to perform all of his 
activities of daily living and was able to successfully perform 
work related tasks despite the instability of his knee.  

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  

The Veteran's symptoms of painful, limited motion of the knee and 
instability of the knee beginning March 25, 2009 are fully 
contemplated and addressed by the established rating standards.  

 
 ORDER

An increased rating in excess of 10 percent for the service-
connected traumatic arthritis, s/p left knee medial collateral 
ligament with crepitation and painful motion is denied.

A separate 10 percent rating, but no more for the service-
connected left disability on the basis of instability is granted 
effective March 25, 2009. 



____________________________________________
J.W.  FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


